              Case 20-11558-KBO       Doc 304      Filed 06/26/20     Page 1 of 6



 1   Marc C. Forsythe – California State Bar No. 153854
     Charity J. Manee – California State Bar No. 286481
 2   Ryan S. Riddles – California State Bar No. 298745
     GOE FORSYTHE & HODGES LLP
 3   18101 Von Karman, Suite 1200
     Irvine, CA 92612
 4   mforsythe@goeforlaw.com
     cmanee@goeforlaw.com
 5   rriddles@goeforlaw.com
 6   Telephone: (949) 798-2460
     Facsimile: (949) 955-9437
 7
     Attorneys for RU Rainbow Blvd Las Vegas, NV, LLC
 8   which is a subsidiary of RW Holdings NNN REIT
     Operating Partnership, LP, a sub of RW Holdings NNN REIT., Inc.
 9
10                             UNITED STATES BANKRUPTCY COURT

11                                     DISTRICT OF DELAWARE
12
13   In re:                                                Case No. 20-11558-KBO
14   24 HOUR FITNESS WORLDWIDE, INC.,
                                                           Chapter 11 Proceeding
15                                                         REQUEST FOR SPECIAL NOTICE
16              Debtor and Debtor in Possession.
                                                           No Hearing Date Required
17
18
19   PLEASE TAKE NOTICE that Goe Forsythe & Hodges LLP, counsel to landlord RU Rainbow
20   Blvd Las Vegas, NV, LLC which is a subsidiary of RW Holdings NNN REIT Operating
21   Partnership, LP, a subsidiary of RW Holdings NNN REIT., Inc. (“Landlord”), in the bankruptcy
22   case of 24 HOUR FITNESS WORLDWIDE, INC. (“Debtor”) requests notice of any adversary
23   proceeding, contested or uncontested matter therein, including all notice required by the
24   Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy Rules, or any
25   other rule or law to be noticed and served upon creditors, Debtor or any other parties in interest.
26   ///
27   ///
28   ///



                                                       1
           Case 20-11558-KBO          Doc 304     Filed 06/26/20      Page 2 of 6



 1          Landlord requests that all such pleadings, notices, and other papers or communications
 2   be directed to Landlord and its counsel, as follows:
 3                  RU Rainbow Blvd Las Vegas, NV, LLC
 4                  which is a subsidiary of RW Holdings NNN REIT Operating Partnership, LP,
                    a subsidiary of RW Holdings NNN REIT., Inc.
 5                  120 Newport Center Drive
                    Newport Beach, CA 92660
 6
                    Marc C. Forsythe – California State Bar No. 153854
 7                  GOE FORSYTHE & HODGES LLP
                    18101 Von Karman, Suite 1200
 8                  Irvine, CA 92612
                    mforsythe@goeforlaw.com
 9                  Telephone: (949) 798-2460
                    Facsimile: (949) 955-9437
10
            Landlord also requests that the above addresses be included in the mailing list that the
11
     debtor is required to maintain and promptly furnish under Federal Bankruptcy Rule 1007-2.
12
            This request includes all types of notice referred to in the Federal Rules of Bankruptcy
13
     Procedure and also includes, without limitation, the request that counsel for Landlord, as set forth
14
     above, be electronically served with copies of all papers filed with the bankruptcy court, all reports
15
     and statements submitted to the Office of the United States Trustee, and all notices, orders,
16
     applications, plans, disclosure statements, complaints, demands, motions, petitions, pleadings and
17
     requests, or any other papers brought before the court in this case, whether formal or informal,
18
     written or oral, or whether transmitted or conveyed by mail, delivery, telephone, telegraph,
19
     telecopier or otherwise.
20
     Date: June 26, 2020                           Respectfully Submitted by:
21
                                                   GOE FORSYTHE & HODGES LLP
22

23
                                                   By: /s/Marc C. Forsythe
24                                                        Marc C. Forsythe, Attorneys for
                                                          RU Rainbow Blvd Las Vegas, NV, LLC
25                                                        which is a subsidiary of RW Holdings NNN
                                                          REIT Operating Partnership, LP, a
26                                                        subsidiary of RW Holdings NNN REIT.,
27                                                        Inc.

28



                                                       2
             Case 20-11558-KBO           Doc 304       Filed 06/26/20      Page 3 of 6


                                   PROOF OF SERVICE OF DOCUMENT
 1
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612

 3
     A true and correct copy of the foregoing document entitled (specify): REQUEST FOR SPECIAL NOTICE
 4   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
     2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 26, 2020, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
 9
                                                           Service information continued on attached page
10
     2. SERVED BY UNITED STATES MAIL:
     On (date) June 26, 2020, I served the following persons and/or entities at the last known addresses in this
11
     bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
     in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
12   constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
13
14
                                                           Service information continued on attached page
15
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
16   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
     June 26, 2020, I served the following persons and/or entities by personal delivery, overnight mail service,
17   or (for those who consented in writing to such service method), by facsimile transmission and/or email as
     follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
18   judge will be completed no later than 24 hours after the document is filed.

19       •   The Honorable Karen B. Owens, USBC, 824 North Market Street, 6th Floor, Wilmington, DE 19801

20
                                                           Service information continued on attached page
21
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
22
      June 26, 2020            Kerry A. Murphy                              /s/Kerry A. Murphy
23    Date                     Printed Name                                 Signature

24
25
26
27
28



                                                           3
            Case 20-11558-KBO        Doc 304     Filed 06/26/20     Page 4 of 6



 1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
 2
        •   Chase Alvord calvord@tousley.com
        •   Yelena E. Archiyan yelena.archiyan@akerman.com
 3
        •   Jody C. Barillare jody.barillare@morganlewis.com, lori.gibson@morganlewis.com
        •   Willliam J. Barrett william.barrett@bfkn.com
 4
        •   Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
 5      •   Karen C. Bifferato kbifferato@connollygallagher.com
        •   Jason Binford Jason.binford@oag.texas.gov
 6      •   Dustin Parker Branch branchd@ballardspahr.com,
            carolod@ballardspahr.com;ZarnighianN@ballardspahr.com;simonjm@ballardspahr.com
 7      •   Charles J. Brown cbrown@gsbblaw.com
        •   David W. Carickhoff dcarickhoff@archerlaw.com
 8      •   Linda J. Casey Linda.Casey@usdoj.gov
        •   Vikrama S. Chandrashekar vika.chandrashekar@moyewhite.com,
 9          pamela.thede@moyewhite.com
        •   Eboney Cobb ecobb@pbfcm.com, rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com
10      •   Jeffrey Lawrence Cohen jcohen@lowenstein.com, kwaldron@lowenstein.com
        •   Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
11      •   Katie Comstock katie@levy-law.com, melissa@levy-law.com
        •   Kelly M. Conlan kconlan@connollygallagher.com
12      •   Andrew S. Conway Aconway@taubman.com
        •   John D. Demmy john.demmy@saul.com, robyn.warren@saul.com
13      •   John P. Dillman houston_bankruptcy@publicans.com
        •   Mark W. Eckard meckard@reedsmith.com
14      •   Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
        •   James Frederick Evers jevers@dcca.hawaii.gov
15      •   Justin Cory Falgowski jfalgowski@burr.com
        •   William P. Fennell william.fennell@fennelllaw.com,
16          luralene.schultz@fennelllaw.com;office@fennelllaw.com;mblackburnjoniaux@fennelllaw.com;tiffan
            y.zappelli@fennelllaw.com;yosina.lissebeck@fennelllaw.com
17      •   Niclas A. Ferland nferland@barclaydamon.com
        •   Reno F.R. Fernandez reno@macfern.com, samantha@macfern.com
18      •   David M. Fournier fournierd@pepperlaw.com,
            wlbank@pepperlaw.com,fournierd@ecf.inforuptcy.com,wlbank@ecf.inforuptcy.com,smithda@pepp
19          erlaw.com,molitorm@pepperlaw.com,hardinp@pepperlaw.com
        •   Edward M. Fox emfox@seyfarth.com
20      •   Thomas Joseph Francella TFrancella@cozen.com,
            kcallahan@cozen.com;sshidner@cozen.com;thomas-francella-6506@ecf.pacerpro.com
21      •   Craig Solomon Ganz ganzc@ballardspahr.com,
            PHXDocketingbkr@ballardspahr.com;hartt@ballardspahr.com;rubins@ballardspahr.com
22      •   Stephen Brett Gerald sgerald@wtplaw.com, trogers@wtplaw.com;clano@wtplaw.com
        •   Ronald E Gold rgold@fbtlaw.com,
23          awebb@fbtlaw.com;eseverini@fbtlaw.com;bparker@fbtlaw.com
        •   Karen M. Grivner kgrivner@clarkhill.com, scovey@clarkhill.com;djaenike@clarkhill.com
24      •   Victoria A. Guilfoyle guilfoyle@blankrome.com
        •   Emily Margaret Hahn ehahn@abernathy-law.com
25      •   Bryan J Hall bhall@blankrome.com
        •   Jeffrey Mark Hawkinson jhawkinson@jpclaw.com
26      •   William A. Hazeltine Bankruptcy001@sha-llc.com
        •   Leslie C. Heilman heilmanl@ballardspahr.com, ambroses@ballardspahr.com
27      •   Jarret P. Hitchings jphitchings@duanemorris.com
        •   Courtney J Hull bk-chull@oag.texas.gov, sherri.simpson@oag.texas.gov
28      •   Lawrence M. Jacobson lmj@gfjlawfirm.com
        •   Ryan T. Jareck rjareck@coleschotz.com, fpisano@coleschotz.com



                                                      4
         Case 20-11558-KBO       Doc 304     Filed 06/26/20    Page 5 of 6


     •   Monique D. Jewett-Brewster mjb@hopkinscarley.com, eamaro@hopkinscarley.com
 1   •   Laura Davis Jones ljones@pszjlaw.com, efile1@pszjlaw.com
     •   Laura Davis Jones ljones@pszjlaw.com
 2   •   Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
     •   Eve Helen Karasik ehk@lnbyb.com
 3   •   Susan E. Kaufman skaufman@skaufmanlaw.com
     •   Peter J Keane pkeane@pszjlaw.com
 4   •   Peter J. Keane pkeane@pszjlaw.com, r93029@notify.bestcase.com
     •   Steven W. Kelly skelly@s-d.com, penningtonv@s-d.com
 5   •   David M. Klauder dklauder@bk-legal.com
     •   Jeffrey Kurtzman kurtzman@kurtzmansteady.com
 6   •   Jordan A Lavinsky jlavinsky@hansonbridgett.com
     •   Tara LeDay
 7       bankruptcy@mvbalaw.com,tleday@ecf.courtdrive.com,jwilliams@mvbalaw.com,alocklin@mvbalaw
         .com;kmorriss@mvbalaw.com
 8   •   Robert L. LeHane
         KDWBankruptcyDepartment@kelleydrye.com;MVicinanza@ecf.inforuptcy.com
 9   •   Alexander Kin-Yip Lee alex@macfern.com
     •   Raymond Howard Lemisch rlemisch@klehr.com
10   •   Joseph H Lemkin jlemkin@stark-stark.com
     •   Lawrence A. Lichtman LLichtman@honigman.com
11   •   Kevin M Lippman klippman@munsch.com, pmoore@munsch.com
     •   Kenneth Listwak listwakk@pepperlaw.com,
12       wlbank@pepperlaw.com;smithda@pepperlaw.com;wlbank@ecf.inforuptcy.com;molitorm@pepperl
         aw.com;hardinp@pepperlaw.com
13   •   Andrew L Magaziner bankfilings@ycst.com
     •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
14   •   Michael Joseph Merchant merchant@rlf.com, rbgroup@rlf.com;ann-jerominski-
         2390@ecf.pacerpro.com
15   •   Curtis S. Miller csmefiling@mnat.com, curtis-miller-4921@ecf.pacerpro.com;meghan-leyh-
         4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
16       6767@ecf.pacerpro.com
     •   Timothy T Mitchell dkrm@aol.com, donna@rashtiandmitchell.com
17   •   Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
     •   Vanessa P. Moody vpeck@goulstonstorrs.com
18   •   Nancy J. Newman nnewman@hansonbridgett.com
     •   Jason Nunnermacker jnunnermacker@adgmlaw.com
19   •   Thomas Onder tonder@stark-stark.com, ereid@stark-stark.com
     •   Kristen N. Pate bk@brookfieldpropertiesretail.com
20
     •   Raymond M. Patella rpatella@kraemerburns.com
     •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-
21       us.com;chris.lewis@wbd-us.com
     •   Jennifer Lynn Pruski jpruski@trainorfairbrook.com
22
     •   David T Queroli queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
     •   Evan Rassman erassman@regerlaw.com
23
     •   Patricia A. Redmond predmond@stearnsweaver.com,
         jmartinez@stearnsweaver.com;cgraver@stearnsweaver.com;rross@stearnsweaver.com;mfernand
24       ez@stearnsweaver.com;jless@stearnsweaver.com;mharder@stearnsweaver.com
     •   Patrick J. Reilley preilley@coleschotz.com,
25       bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter
         @coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
26   •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
     •   Douglas B. Rosner drosner@goulstonstorrs.com
27   •   Edward M. Ross eross@rcblaw.com
     •   John C. Roy casey.roy@oag.texas.gov
28
     •   Paul A. Rubin prubin@rubinlawllc.com, hhuynh@rubinlawllc.com



                                                 5
         Case 20-11558-KBO     Doc 304    Filed 06/26/20   Page 6 of 6


     •   Daniel S. Shamah dshamah@omm.com
 1   •   Luke A. Sizemore lsizemore@reedsmith.com, bankruptcy-2628@ecf.pacerpro.com
     •   Owen M. Sonik osonik@pbfcm.com,
 2       tpope@pbfcm.com;osonik@ecf.inforuptcy.com;mvaldez@pbfcm.com
     •   Michael St. James ecf@stjames-law.com
 3   •   Jason A. Starks BKECF@traviscountytx.gov
     •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-
 4       4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;matthew-talmo-
         2348@ecf.pacerpro.com
 5   •   Ronald Mark Tucker rtucker@simon.com, bankruptcy@simon.com
     •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
 6   •   John R. Weaver jrweaverlaw@verizon.net, DCrivaro@stark-stark.com;DMisener@stark-
         stark.com
 7   •   Helen Elizabeth Weller dallas.bankruptcy@publicans.com,
         Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
 8   •   David W deBruin ddebruin@gawthrop.com, codonnell@gawthrop.com
     •
 9
10

11
12
13
14
15
16

17
18
19
20
21
22

23
24
25
26
27
28



                                              6
